                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                     Misc. No.: 3:19-mc-37

In the matter of the                )                  ORDER DESIGNATING
Designation of Magistrate Judge     )                  MAGISTRATE JUDGE L. PATRICK
L. Patrick Auld in the              )                  AULD FOR SERVICE IN THE
Western District of Carolina        )                  WESTERN DISTRICT OF NORTH
____________________________________)                  CAROLINA

        Pursuant to 28 U.S.C. § 636(f), in an emergency and upon the concurrence of the chief
judges of the districts involved, a United States magistrate judge may be temporarily assigned to
perform any of the duties specified in subsection (a), (b), or (c) of Section 636 in a judicial district
other than the judicial district for which he or she has been appointed. No magistrate judge shall
perform any of such duties in a district to which he or she has been temporarily assigned until an
order has been issued by the chief judge of such district specifying (1) the emergency by reason of
which the magistrate judge is being transferred, (2) the duration of his or her assignment, and (3)
the duties which he or she is authorized to perform.

         The Western District of North Carolina certifies the need for assistance from the Honorable
L. Patrick Auld, a magistrate judge in the Middle District of North Carolina, to perform the duties
designated under 28 U.S.C. §636, subsections (a), (b), and (c). The emergency is that our
district’s magistrate judges will be unavailable and unable to handle criminal matters in the
Western District of Carolina from May 15-17, 2019. During this time, there is a need for an
additional magistrate judges to handle the court’s daily criminal dockets. The Western District of
North Carolina further certifies that it will coordinate its requirements with the Honorable L.
Patrick Auld so that his assistance will not conflict with the performance of his current assignments
to the Middle District of Carolina.

        THEREFORE, IT IS ORDERED, that the Honorable Frank D. Whitney, Chief Judge of
the Western District of North Carolina, with the concurrence of the Honorable Thomas D.
Schroeder, Chief Judge of the Middle District of Carolina, hereby designates United States
Magistrate Judge L. Patrick Auld to hold court and perform other judicial duties under 28 U.S.C.
§ 636, subsections (a), (b), and (c), in the Western District of North Carolina from May 15, 2019
to May 17, 2019, and for such further time as may be required for the judge to complete unfinished
business that was assigned to the judge during this period.

IT IS SO ORDERED.



Dated: March 26, 2019
                                       Frank D. Whitney, Chief Judge
                                       Western District of North Carolina
